In the Missouri Court of Appeals
                     Eastern District
                                          DIVISION FIVE

STATE OF MISSOURI,                                     )    No. ED101101
                                                       )
               Plaintiff/Respondent,                   )
                                                       )
       vs.                                             )    Appeal from the Circuit Court
                                                       )    of St. Charles County
ROBERT A. DUNN,                                        )    No. 1311-CR03752-01
                                                       )
               Defendant/Appellant.                    )    Filed: August 19, 2014
                                                       )

       Robert A. Dunn (Appellant) was convicted of driving while intoxicated. The trial court

suspended imposition of sentence and placed Appellant on probation for two years. Appellant

has now filed a notice of appeal from the judgment of conviction. This Court issued an order

directing Appellant to show cause why this appeal should not be dismissed. Appellant did not

file a response. We dismiss the appeal.

       In criminal appeals, section 547.070, RSMo 2000, limits the right of appeal to final

judgments. In criminal cases, a judgment is final for purposes of appeal when the judgment and

sentence are entered. State v. Welch, 865 S.W.2d 434, 435 (Mo. App. E.D. 1993). However,

where imposition of sentence is not entered, but is suspended, the judgment is not final and a

defendant may not appeal it. State v. Lynch, 679 S.W.2d 858, 860 (Mo. banc 1984); See also,

State v. Larson, 79 S.W.3d 891 (Mo. banc 2002). Because the trial court suspended imposition

of sentence, there is no final, appealable judgment.
       Where no final, appealable judgment exists, this Court lacks jurisdiction to consider the

appeal. State v. Moore, 352 S.W.3d 392, 398 (Mo. App. E.D. 2011). Therefore, the appeal is

dismissed without prejudice for lack of a final, appealable judgment.




                                             __________________________________
                                             ANGELA T. QUIGLESS, CHIEF JUDGE


Lisa Van Amburg, J., and
Philip M. Hess, J., Concur.




                                                2